265 A.2d 706 (1970)
STATE of Maine
v.
Rodney A. HARRIMAN.
Supreme Judicial Court of Maine.
June 22, 1970.
John B. Wlodkowski, Special Asst. Atty. Gen., Augusta, for plaintiff.
Rudman, Rudman & Carter, by Gene Carter, Bangor, for defendant.
Before WILLIAMSON, C. J., and WEBBER, MARDEN, DUFRESNE, and WEATHERBEE, JJ.
MARDEN, Justice.
This is a supplement to the decision recorded in State v. Harriman, Me., 259 A.2d 752, it having come to the attention of the Court that the conclusion as to one case of those submitted was not stated.
The cases, as one, came to this Court for a review of the convictions of the appellant for assault upon Officer E, for operating a motor vehicle under the influence of intoxicating liquor (OUI) and for breaking arrest.
The challenge to the conviction for assault upon Officer E was founded upon alleged double jeopardy, which was resolved in favor of the appellant and the appeal was sustained.
The challenge to the convictions for OUI and for breaking arrest was founded upon alleged lack of speedy trial. This issue was resolved against the appellant on both cases, and for the same reasons, but the subsisting opinion, in its conclusion, mentioned only the breaking arrest, as to which the appeal was denied.
For the reason stated in the previous opinion the appeal from conviction of OUI is denied.
The opinion in other respects is affirmed.
POMEROY, J., did not sit.